[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-2404

                           SOLOMON UPSHAW,

                        Plaintiff, Appellant,

                                 v.

              BOSTON TRANSPORTATION DEPARTMENT, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Morris E. Lasker, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                Torruella and Lipez, Circuit Judges.




     Solomon Upshaw on brief pro se.
     Merita A. Hopkins, Corporation Counsel, and Stephen G. Cox,
Assistant Corporation Counsel, City of Boston Law Department, on
brief for appellees.



                           April 26, 2002
          Per Curiam.   After carefully considering the briefs

and record on appeal, we affirm for substantially the reasons

stated by the district judge.

          Affirmed. Loc. R. 27(c).




                                -2-